PER CURIAM.
Martha K. Ball appeals the district court’s order granting summary judgment to Wal-Mart Stores, Inc., in her employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Ball v. Wal-Mart Stores, Inc., No. CA-01-359-3-T, 220 F.Supp.2d 698 (W.D.N.C. Nov. 1, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.